Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has demonstrated unexpected results for the presently amended claims where the platelet composition volume is in the range of 250 to 750 mL in combination with the compound adsorption device (CAD) having a volume of 1.2 to 1.6 L and an interior surface area of 800 to 1200 cm2.  Specifically, the Applicant shows that the use of the CAD container within the claimed volume size and interior surface area improves the characteristics of processed platelet compositions within the claimed volume sizes as demonstrated in Example 2 of the Specification.  Example 2 shows that platelet preparations with a volume of 420 mL prepared in a 1.3 L CAD with an interior surface area greater than 800 cm2 had improved pH, higher ATP, higher morphology scores and better recovery from hypotonic shock compared to platelet preparations prepared in a 1.0 L CAD after 5 to 7 days in storage (0079-0084 of published specification).  Additionally, Applicant’s arguments with respect to the motivation and the reasons to combine the larger CAD volume with smaller platelet composition volumes is not taught in the prior art of record was found to be persuasive (see Remarks pg. 10 para. 1 to pg. 11 para. 1).  



Conclusion
Claims 1-5, 8, 11, 17, 20-25, 28, 33, 34, 80, and 83-93 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily A Cordas whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632